Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 16, 2016

                                     No. 04-16-00390-CV

                                       Juan ROBLES,
                                          Appellant

                                              v.

                                  Maria Milagros ROBLES,
                                         Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 10-2084-CV
                         Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER
        Phyllis Bush's notification of late reporter's record is hereby GRANTED. The reporter's
record is due on or before October 17, 2016.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court